Case 19-00064-LT13       Filed 06/05/19     Entered 06/05/19 09:31:39        Doc 44    Pg. 1 of 1

    1   David L. Skelton, Trustee State Bar No. 96250
        Rebecca E. Pennington State Bar No. 174488
    2   Richard L. Stevenson State Bar No. 239705
        OFFICE OF THE CHAPTER 13 TRUSTEE
    3   525 B Street, Suite 1430
        San Diego, CA 92101
    4   Telephone (619) 338-4006
        Facsimile (619) 239-5242
    5

    6

    7

    8                            UNITED STATES BANKRUPTCY COURT
    9                             SOUTHERN DISTRICT OF CALIFORNIA
   10   In re:                                         )    Case No. 19-00064-LT13
                                                       )    Chapter 13 Case
   11                                                  )
                                                       )    Date:    June 25, 2019
   12           JAMES A CALWELL                        )
                                                       )    Time:    10:00 AM
            NORMA O. DAVIDSON CALWELL                       Judge:   HON. LAURA S. TAYLOR
   13                                                  )
                                                       )    Dept:    3
   14                                                  )
                                                       )    Withdrawal of Trustee’s Objection to
   15                                                  )    Confirmation of Debtors' Plan and Request to
                                                       )    Take Matter Off Calendar
   16
                                          Debtors.     )
                                                       )
   17

   18       DAVID L. SKELTON, Chapter 13 Standing Trustee (“Trustee”), states as follows:

   19       1. Trustee no longer opposes Debtors' Modified Plan dated 04-09-19 and withdraws his

   20   objection.

   21       2. Trustee requests that the hearing on this matter set for 06-25-19 be taken off calendar.

   22

   23   Date: June 5, 2019                                           /s/ Rebecca E. Pennington
                                                                 Attorney for Chapter 13 Trustee
   24

   25

   26

   27

   28




                                                        1
